DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (10,948,822).
Hatakeyama et al disclose a resist comprising a polymer, a PAG or combination of PAGs, a solvent, and a quencher, wherein the quencher employed in the examples meets the limitations of the instant formula (2):

    PNG
    media_image1.png
    304
    308
    media_image1.png
    Greyscale

Exemplified polymers include those having units with phenolic hydroxyl groups (see exemplified polymers 1-8; instant claim 1), and additional units including acid-labile groups of formulas (4-1):

    PNG
    media_image2.png
    192
    303
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    441
    305
    media_image3.png
    Greyscale

As seen in polymer 2 above, the reference comprises a PAG (instant claim 13), and the PAG anion may have the structure of the instant (1-2), or formula (1-1) as in polymer 8:

    PNG
    media_image4.png
    352
    306
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    153
    262
    media_image5.png
    Greyscale

The reference teaches that the “first” acid-labile group-containing monomer has the following structures:

    PNG
    media_image6.png
    348
    302
    media_image6.png
    Greyscale

The examples includes polymers having multiple acid-labile group-containing units (ALG), some including those of each formula. These includes those wherein the ALG is five or more carbon atoms away from the main chain of the polymer (such as those of (b2) and those in columns 12 and 13; instant claim 11), and those having a structure of the instant  (4-1), wherein Ry and Rz join to form an alicyclic ring such as cyclopentyl, cyclohexyl, norbornyl, and/or admantyl and Rx is an alkyl group (see examples, columns 19 and 20; instant claims 7-10).
Alternatively, when the polymer comprises a unit according to the above formula (b1) as the ALG-containing unit, the “second” or “additional” unit comrpisng the instant formula (5) is reference (b2) (see above polymers 2 and 8; instant claim 12).
The sulfonic acid anions comprise a ring structure such as an admantane (instant claims 2-4).
When the polymer does not comprise the anion, the PAG is a separate compound, comprising an anion with a ring structure (which may comprise an iodine atom; instant claim 5), wherein the ring may have a steroid structure as preferred anions for either a sulfonium or iodonium cation (instant claims 2-4 and 6):

    PNG
    media_image7.png
    129
    304
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    144
    143
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    85
    128
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    137
    305
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    97
    235
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    416
    277
    media_image12.png
    Greyscale

The method of forming a pattern comprises the steps as disclosed by the instant claim 14 (see examples, claims 11-15). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hatakeyama et al, choosing to include as a PAG in addition to the polymer having a phenolic hydroxyl group and quencher compound of the instant formula (2), a sulfonium salt falling within the scope of the instant formula (1-1) or (1-2).

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (2017/0008982).
Hasegawa et al disclose a resist composition comprising a polymer, quencher, and PAG, wherein the polymer comprises a group of formula (1) having an acid-labile group (pages 8-26), more than five carbon atoms away from the main chain of the polymer (instant claims 1, 11), a phenolic hydroxyl group (pages 3, 33-35), a unit having a sulfonium PAG (instant claim 13), and an additional acid-labile group-containing monomer, wherein the additional compounds have units falling within the scope of the instant formulas (4-1) to (4-3) (pages 26-33; instant claims 7-12):



    PNG
    media_image13.png
    132
    142
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    156
    176
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    144
    160
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    79
    145
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    165
    127
    media_image17.png
    Greyscale


Exemplified polymers include those below comprising groups as claimed:






    PNG
    media_image18.png
    567
    371
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    287
    247
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    367
    240
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    723
    312
    media_image21.png
    Greyscale

The resist further comprises a sulfonium cation paired with a sulfonate anion, wherein the anion includes a ring structure and may be substituted by a halogen (which would include iodine; [0118]; instant claim 5) as set forth by the instant claims 2-4 and 6:


    PNG
    media_image22.png
    497
    308
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    100
    298
    media_image23.png
    Greyscale

The quencher includes a weak carboxylic acid salt having a strcutre as set forth by the instant claims 1 and 14:

    PNG
    media_image24.png
    71
    310
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    233
    285
    media_image25.png
    Greyscale


The method of the reference includes the method steps as set forth by the instant claim 14 (examples, reference claim 14).

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art to prepare the material of Hasegawa et al, choosing to prepare a resist composition wherein the quencher is a weak carboxylic acid salt. The resultant material would also meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722